IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,626


EX PARTE TERRY KEITH HAMMOND, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 4010-A IN THE 31ST JUDICIAL DISTRICT COURT

FROM WHEELER COUNTY



 
 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and
sentenced to five years' probation.  Applicant's probation was later revoked, and he was sentenced
to two years' state jail imprisonment.  
	Applicant filed a notice of appeal after revocation.  The Seventh Court of Appeals held that
it lacked jurisdiction to consider Applicant's claims relating to his conviction and placement on
community supervision, but considered and rejected his improper revocation claim.  Hammond v.
State, No. 07-04-0430-CR (Tex. App.- Amarillo, December 14, 2005, no pet.).  
	We remanded to the trial court to determine, inter alia, whether trial counsel was ineffective
for failing to object to an unconstitutional condition of community supervision, and for failing to file
a timely notice of appeal from the conviction and judgment placing Applicant on community
supervision.  	The trial court held a habeas hearing, and heard evidence and testimony.  Following
the habeas hearing, the trial court entered supplemental findings of fact and conclusions of law,
finding that Applicant received ineffective assistance of counsel at trial and on appeal. We agree.	Accordingly, relief is granted.  The order imposing community supervision in Cause No.
4010-A in the 31st Judicial District Court of Wheeler County is vacated, and the cause remanded for
re-sentencing.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.


Delivered:
Do Not Publish